Citation Nr: 0514950	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected post-traumatic chondromalacia 
and osteoarthritis of the left ankle joint involving the 
tibia.

2.  Entitlement to service connection for a right ankle 
disorder, as secondary to the service-connected post-
traumatic chondromalacia and osteoarthritis of the left ankle 
joint involving the tibia.

3.  Entitlement to service connection for a right hip 
disorder, as secondary to the service-connected post-
traumatic chondromalacia and osteoarthritis of the left ankle 
joint involving the tibia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1987 to March 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2003 and February 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California.  In February 2003, the RO denied 
entitlement to service connection for a right ankle and a 
right hip disorder, as secondary to the service-connected 
post-traumatic chondromalacia and osteoarthritis of the left 
ankle joint involving the tibia.  In February 2004, the RO 
continued a 20 percent disability rating for the veteran's 
service-connected post-traumatic chondromalacia and 
osteoarthritis of the left ankle joint involving the tibia.

In March 2005, the veteran was scheduled to appear at a 
video-conference hearing at the RO over which a Veterans Law 
Judge was to have presided, but he failed to appear as 
scheduled.

The issues of entitlement to service connection for right 
ankle and right hip disorders, as secondary to the service-
connected post-traumatic chondromalacia and osteoarthritis of 
the left ankle joint involving the tibia, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The service-connected post-traumatic chondromalacia and 
osteoarthritis of the left ankle joint involving the tibia is 
manifested by moderate limitation of motion and degenerative 
joint disease.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for post-traumatic chondromalacia and osteoarthritis of the 
left ankle joint involving the tibia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in August 2003.  The veteran was 
told of what was required to substantiate his claim for an 
increased disability rating, of his and VA's respective 
duties, and was asked to submit evidence and/or information 
in his possession to the RO.  The veteran's claim was 
initially adjudicated by the RO in February 2004.  The 
requisite notice letter was provided to the veteran in August 
2003, which was prior to the initial adjudication.  
Accordingly, there has been no prejudicial defect as to the 
timing of the notice provided to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent a VA 
examination in September 2003.  This examination report 
provided detailed findings concerning the current severity of 
the veteran's left ankle disability, which is the matter at 
hand in this case.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Higher disability rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected post-traumatic chondromalacia 
and osteoarthritis of the left ankle joint involving the 
tibia is currently rated as 20 percent disabling by under 
Diagnostic Code 5010-5271 in the VA Schedule for Rating 
Disabilities.  

Diagnostic Code 5010, arthritis, due to trauma substantiated 
by X-ray findings is rated based on degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  
See 38 C.F.R. § 4.71, Diagnostic Code 5003.

Standard motion of an ankle is from 0 degrees to 45 degrees 
of plantar flexion and from 0 to 20 degrees of dorsiflexion.  
38 C.F.R. § 4.71, Plate II (2004).  The maximum 20 percent 
disability rating is assigned when there is marked limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective  
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes  
painful on use must be regarded as seriously disabled.  38  
C.F.R. §§ 4.40, 4.45, 4.59 (2004).  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In May 2003, the veteran submitted correspondence to the RO 
which was considered a claim for an increased disability 
rating for his service-connected post-traumatic 
chondromalacia and osteoarthritis of the left ankle joint 
involving the tibia.

A VA examination report dated in September 2003 shows that 
the veteran reported a history of an in-service left ankle 
injury which led to subsequent arthroscopic surgery to remove 
bone chips.  He reported chronic unrelenting pain since then, 
which would vary between three to seven on a scale of 10.  He 
reported that he could walk 100 yards or less, until he would 
stop walking because of pain.  He added that the pain would 
occur at rest.  He indicated that he worked in construction 
and had to undergo a change in vocation because of 
discomfort.  He did not require the use of an assistance 
device for ambulation.  Physical examination revealed that 
both ankles exhibited decreased laxity, the left more than 
the right.  He had 15 degrees of flexion, 10 degrees of 
dorsiflexion, five degrees of inversion and eversion.  Gait 
was somewhat antalgic with a broad-based gait.  He was a very 
large man, approximately 6'3" and 280 pounds.  Excursion was 
said to be 2; speed 3; strength 4; coordination 3-4; and 
endurance 1-2.  The diagnosis was traumatic chondromalacia of 
the left ankle with secondary osteoarthritis, made worse by 
the veteran's body habitus.  Radiological impression was 
progressive osteoarthritis of the left ankle.  The examiner 
opined that it was a good decision for the veteran to go back 
to school and seek a vocation where he could be seated at a 
computer.  The ankle would interfere with his ability to 
ambulate, hence to crouch or call and as a result doing 
seated work was going to be more beneficial.  As he was still 
relatively young at age 40 and would be working for many 
years, he needed to be doing something that the ankle could 
tolerate.

A VA outpatient treatment record dated in November 2003 
shows, in pertinent part, a diagnosis of mild to moderate 
degenerative joint disease of the left ankle.

In this case, the veteran is already rated at the maximum 
assignable evaluation for limitation of motion of the ankle 
under Diagnostic Code 5271.  Diagnostic Code 5271 is the only 
appropriate diagnostic code under which to rate the veteran's 
left ankle disability.  The 20 percent disability rating 
currently assigned is the maximum schedular evaluation 
provided under this diagnostic code provision.  Accordingly, 
the criteria referable to functional loss due to pain under 
38 C.F.R. §§ 4.40, 4.45, 4.59 are not for application.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether there are other diagnostic 
code provisions upon which to assign a higher evaluation for 
the veteran's left ankle disability.  The Board has 
considered rating the veteran pursuant to Diagnostic Code 
5270, which provides the criteria for evaluating ankylosis of 
an ankle.  The medical evidence clearly demonstrates that the 
veteran retains useful motion of his right ankle and there is 
no evidence of ankylosis, therefore, a higher evaluation is  
not warranted under Diagnostic code 5270.

Malunion of the tibia or fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation, whereas a 30 
percent evaluation is warranted if the knee or ankle 
disability is marked.  38 C.F.R. § 4.71a, Diagnostic Code  
5262.  In this case, the evidence does not demonstrate the 
presence of malunion of the tibia or fibula.    X-rays in 
September 2003 showed only osteoarthritis in the left ankle 
with interval increase in the size of osteophytes, involving 
both the medial and lateral malleoli and talus.  Regardless, 
in November 2003 the veteran's left ankle disability was 
described as mild to moderate, and he stated that he was able 
to do all of his routine activities, albeit with significant 
discomfort.  He said that he could walk relatively long 
distances.  In the Board's opinion, the overall functional 
impairment of the ankle does not more nearly approximate a 
marked disability.  See 38 C.F.R. §§ 4.40, 4.45.

Thus, the Board finds that there is no schedular basis for a 
disability rating in excess of currently assigned 20 percent 
evaluation for post-traumatic chondromalacia and 
osteoarthritis of the left ankle joint involving the tibia.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. §  
3.321(b)(1).  The  objectively demonstrated manifestations of 
the veteran's left ankle disability are those contemplated by 
the schedular criteria.  The veteran was previously employed 
in construction, however, because of his ankle he went back 
to school in order to obtain a job where he can be seated at 
a computer.  It appears that he is successfully undergoing 
training for a sedentary job.  He has not required frequent 
hospitalization for the disability and there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's 


claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57  (1991).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected post-traumatic chondromalacia and 
osteoarthritis of the left ankle joint involving the tibia is 
denied.


REMAND

Unfortunately, a remand is necessary to ensure that there is 
a complete record upon which to decide the veteran's claims 
for entitlement to service connection for a right ankle and a 
right hip disorder, as secondary to the service-connected 
post-traumatic chondromalacia and osteoarthritis of the left 
ankle joint involving the tibia.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran is currently service connected for post-traumatic 
chondromalacia and osteoarthritis of the left ankle joint 
involving the tibia.  He asserts that he has  current right 
hip and right ankle disorders that are secondary to an 
altered gait associated with his service-connected left ankle 
disorder.  VA outpatient treatment records beginning in July  
2001 show that the veteran began to develop symptoms 
associated with a right hip and right ankle disorder.  The 
examiner noted the veteran's assertion that this was due to 
excessively loading his right ankle because of the 
difficulties with his service-connected left ankle 
disability.  However, the examiner did not opine as to the 
etiology of the reported right hip or ankle disorders.  As 
such, VA should examine the veteran on remand in order to 
obtain an appropriate medical opinion as to the etiology of 
any right hip or right ankle disorder found to be present.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to afford the veteran a 
VA orthopedic examination.  The claims file 
must be made available to and reviewed by the 
examiner, and the examiner must annotate the 
examination report that the claims file was 
in fact reviewed in conjunction with the 
examination.  All tests, including X-rays if 
indicated, that are deemed necessary by the 
examiner should be conducted.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any right hip or right ankle 
disorder found to be present.

Specifically, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
right hip or right ankle disorder was 
either caused or aggravated by the 
veteran's service-connected post-traumatic 
chondromalacia and osteoarthritis of the 
left ankle joint involving the tibia.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.  

2.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


